Citation Nr: 0023065	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need of 
the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty during the Korean Conflict 
and died in September 1995.  The appellant is the veteran's 
widow.  She became entitled to receive improved death pension 
benefits at the housebound rate, effective September 1996, as 
reflected by the October 1997 rating decision.  However, the 
appellant is currently seeking entitlement to special monthly 
pension due to the regular aid and attendance of another 
person.  The reports of VA examination conducted in June 1997 
show that she was diagnosed with cataracts in both eyes and 
loss of vision.  Nevertheless, no eye examination was 
conducted to evaluate the extent of her remaining visual 
acuity.  This information is pertinent with respect to her 
claim for the need of aid and attendance as blindness is a 
factor to be considered in evaluating claims for special 
monthly pension.  38 C.F.R. § 3.351.  To be entitled, the 
appellant must demonstrate a visual acuity of 5/200 or less 
bilaterally or concentric contraction of the field of vision 
to 5 degrees.  In view of the foregoing, this case is 
remanded for the following actions.  

1.  The appellant should be afforded an 
eye examination to evaluate the extent of 
her vision loss.  The examiner is 
requested to determine if the appellant's 
cataracts or any other existing eye 
disability is productive of blindness in 
both eyes with visual acuity of 5/200 or 
less bilaterally or concentric 
contraction of the field of vision to 5 
degrees.  All indicated special studies 
and tests should be accomplished.  

2.  The RO then should review the 
appellant's claim for special monthly 
pension by reason of being in need of the 
regular aid and attendance of another 
person in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the appellant 
and her representative should be provided 
with a supplemental statement of the 
case.  

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



